Citation Nr: 1735283	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss disability.

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The January 2012 decision denied service connection for sick sinus syndrome and chronic atrial fibrillation.  Because a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed, the Board has characterized the Veteran's claim more broadly as one for a heart condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  The February 2013 decision granted service connection for bilateral hearing loss and assigned a noncompensable rating for that disability.  The Veteran has perfected his appeal with regard to both issues.

The Board notes that, during the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See, e.g,, May 2015 VA Form 9.  However, in November 2016, he submitted written correspondence withdrawing his hearing request.  In an July 2017 Informal Hearing Presentation, the Veteran's representative noted that new evidence had been submitted to the RO, but that the Veteran was willing to waive RO review of this new evidence.

The Veteran has raised a motion to advance this case on the docket due to homelessness.  See September 2016 Correspondence.  The motion is granted, and the appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, audiograms of record demonstrated that the Veteran's hearing loss manifested by at worst Level II hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the Veteran was provided with sufficient notice regarding his claim for a compensable rating for bilateral hearing loss in his March 2015 Statement of the Case.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  VA has obtained records of the Veteran's VA audiological examinations and outpatient audiology clinic visits, as well as his service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  The Veteran last underwent a VA audiological examination in December 2015.  He has not indicated that his symptoms have materially worsened since that time.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability is more severe than what is reflected by his current, noncompensable evaluation.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability for bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, DC 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

The Veteran filed the instant claim for service connection in November 2008.  In January 2009, he was seen at a VA audiology clinic for a hearing aid evaluation.  The report from the visit indicates that the Veteran was last evaluated in January 1999.  The Veteran reported gradual and progressive decreased hearing bilaterally, as well as periodic tinnitus.  (The Veteran was granted service connection for tinnitus in February 2013.  He is in receipt of the maximum 10-percent rating.  See February 2013 Rating Decision.).  On examination, the ear canals were clear bilaterally.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
20
20
25
30
30

The average decibel loss was 23.75 decibels in the right ear and 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that the results were "consistent with normal hearing sensitivity in the right ear and normal to mild sensorineural hearing loss in the left ear."

Applying Table VI of the rating schedule, the results of the January 2009 audiogram revealed that the Veteran had Level II hearing in the right ear and Level I hearing in the left ear.  Based on Table VII, these results correspond to a noncompensable rating.  See 38 C.F.R. § 4.85.

In December 2009, the Veteran was seen again at his VA audiology clinic.  He reported continued difficulty hearing the television as well as understanding people in conversation.  He denied any dizziness, ear pain, or drainage.  On audiological testing, the examiner noted that pure tone thresholds were normal to mild across most frequencies to moderate at 8000 Hertz in the left ear.  Word recognition was good (80-100 percent correct).  The examiner noted that all frequencies were within 10 decibels of the January 2009 audiogram results, except a 15-20 decibel decrease at 6000 and 8000 Hertz in the left ear.  The examiner acknowledged the Veteran's reports of difficulty hearing; however, his hearing was determined to be "normal or borderline normal" through 4000 Hertz.  The Veteran was informed that a hearing aid would likely be more bothersome than helpful given his current hearing loss.

The Veteran underwent a VA examination in January 2013.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
45
LEFT
25
20
30
20
35

The average decibel loss was 26.25 bilaterally.  Speech audiometry revealed speech recognition ability of 88 percent in both ears.

Applying Table VI of the rating schedule, the results of the January 2013 audiogram revealed that the Veteran had Level II hearing bilaterally.  Based on Table VII, these results correspond to a noncompensable rating.  See id.

In August 2013, the Veteran was seen again at his VA audiology clinic.  He reported decreased hearing acuity and constant tinnitus.  He stated that he "would like to hear better" and "to not have to ask people to repeat all of the time."  Testing revealed average pure tone thresholds of 22 decibels in the right ear and 32 decibels in the left ear.  Word recognition testing revealed speech recognition of 92 percent bilaterally.  Applying Table VI of the rating schedule, the results of the August 2013 audiological evaluation are consistent with Level I hearing bilaterally.  Based on Table VII, these results correspond to a noncompensable rating.  See id.

In September 2013, the Veteran was fitted for a hearing aid at his VA audiology clinic.  The clinician noted that the Veteran's prognosis was poor, as he was argumentative and was unwilling to spend the time for hearing aid orientation.

In November 2014, the Veteran contacted the VA audiology clinic and reported that his hearing aids were not functioning.  He stated that he was unable to listen to music and that he "heard lots of traffic noises."

In December 2014, the Veteran testified at the RO before a Decision Review Officer (DRO) regarding his hearing loss.  He testified that his hearing had worsened in recent years and that his hearing aids helped "somewhat."  He reported that his hearing loss made it difficult to understand people, particularly with background noise.  He stated, "I just can't . . . can't hear things clearly, like my ears are plugged up."  He testified that he had problems speaking on the phone.

In October 2015, the Veteran was seen at his VA audiology clinic.  He reported that his hearing had worsened, and indicated that he sometimes felt that his ears were "plugged."  He denied otalgia or aural fullness, but did report a lightheadedness that occurred daily when blowing his nose.  Audiological testing revealed estimated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
15
25
35
35
40

The average decibel loss was 25 decibels in the right ear and 33.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The examiner noted that the Veteran was reporting communication difficulties and ordered him a new hearing aid device.

Applying Table VI of the rating schedule, the results of the October 2015 audiogram revealed that the Veteran had Level I hearing bilaterally.  Based on Table VII, these results correspond to a noncompensable rating.  See id.

The Veteran was afforded another VA audiological examination in December 2015.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35
LEFT
15
15
25
30
40

The average decibel loss was 27.5 decibels bilaterally.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 in the left ear.  A diagnosis of sensorineural hearing loss was confirmed.  In terms of functional impact, the Veteran reported that he had trouble hearing the television and music, as well as conversation.  The examiner noted that an auricle examination was normal bilaterally.

Applying Table VI of the rating schedule, the results of the December 2015 audiogram revealed that the Veteran had Level I hearing bilaterally.  Based on Table VII, these results correspond to a noncompensable rating.  See id.

Upon review, the audiological examinations of record indicate findings corresponding to no higher than a noncompensable rating.  See id.  There is no additional competent evidence in the record that would suggest that the Veteran's hearing loss is severe enough to warrant a higher rating.  The Board has no reason to doubt the validity of the VA audiometric testing in this case.  (Additionally, the Board reiterates that the Veteran is already in receipt of the maximum schedular rating for tinnitus, pursuant to 38 C.F.R. § 4.88(a), DC 6260.)

Moreover, none of the VA examinations demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The Veteran's subjective reports of hearing impairment have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, as discussed above, VA audiometric examination findings in this case demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the Veteran's bilateral hearing loss disability is noncompensable, throughout the appeal period.  The Veteran has not met the criteria for a compensable rating during any discrete period involved in this appeal.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges the Veteran's argument that the VA's audiological evaluations in his case "do[] not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life."  See July 2017 Informal Hearing Presentation, p. 4.  However, the Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86(a), 4.87(a), and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000, and 4000 Hz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's hearing loss-related disability level and symptomatology.  The Veteran's descriptions of the difficulty he has in understanding speech, hearing the television, and talking on the telephone have been measured according to pure tone averages and speech discrimination.  The Board also finds that the Veteran's other symptoms, to include ringing in the ears, are contemplated by his separate evaluation for that disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies in this case.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that his heart condition/s are related to service.  In support of his claim, he has offered theories of both direct and secondary service connection.  With respect to direct service connection, he has argued that his claimed heart condition/s includes ischemic heart disease, and that therefore he should be presumptively service-connected based on conceded herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).  The Board notes that the Veteran was afforded a VA Ischemic Heart Disease examination in May 2011, which revealed a diagnosis of sick sinus syndrome and chronic atrial fibrillation with no indication of ischemic heart disease.  However, since that time, the Veteran has received ongoing treatment for heart-related pathology, with various diagnoses noted.  His most recent VA outpatient records reflect "active problems" including chronic diastolic heart failure, postsurgical status of cardiac pacemaker, hypertensive heart disease with congestive heart failure, as well as chronic atrial fibrillation.  See September 2016 Addendum to Psychiatry Emergency Department Note.  In light of the above, the Board is unable to determine whether the Veteran has developed ischemic heart disease since the May 2011 examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran should be afforded another VA examination in order to clarify his heart-related diagnoses.

During the course of the appeal, the Veteran has also argued that his heart condition/s is caused or aggravated by his service-connected PTSD.  See December 2014 DRO Hearing Transcript, p. 11.  On review, the May 2011 VA examination report contains no findings regarding this contention, and it does not appear that there are any competent medical opinions of record addressing this issue.  On remand, the VA examiner is asked to provide an opinion analyzing this contention before the Board can issue a judgment on the claim.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2016 to the present.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his heart conditions.

After reviewing the entire record, the examiner should clarify the Veteran's heart-related diagnoses, including whether he has ischemic heart disease.  The examiner should then opine as to whether it is as least as likely as not (50 percent probability or greater) that any of the Veteran's heart conditions were incurred in or aggravated during service, or were otherwise due to an event or incident of that service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's heart conditions are caused or permanently aggravated by his service-connected PTSD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


